The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s RCE dated 07/20/2021.
4.	Claims 1-13 are currently pending.
5.	Claims 1 and 6 have been amended.
6.	Claims 12-13 have been added.

Continued Examination Under 37 CFR 1.114
7.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2021 has been entered.
 
Claim Rejections - 35 USC § 103
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-2, 4-6, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu et al (US 2008/0236749) in view of Hatamura et al (US 2007/0000614).
Regarding claim 1:
	Koshimizu teaches a placing table (see fig 7) [fig 7 & 0065], comprising: an edge ring (outer focus ring, 36B) disposed to surround a substrate (wafer, W) [fig 7 & 0065]; an electrostatic chuck (electrostatic chuck, 38/45) having a first placing surface (top of 38) on which the substrate (wafer, W) is placed, a second placing surface (top of 45) on which the edge ring (36B) is placed, a first electrode (38B) placed at a position facing 
	Koshimizu does not specifically teach the member being an elastic member.
	Hatamura teaches an elastic member (secondary focus ring 480 may be formed of a compliant material such as silicone rubber) [fig 6 & 0040].
Koshimizu and Hatamura are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the member of Koshimizu with an elastic member, as in Hatamura, since it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].
Regarding claim 2:
	Koshimizu does not specifically disclose the elastic member is of a sheet shape or a film shape
Hatamura teaches the elastic member (480) is of a sheet shape or a film shape (see fig 6) [fig 6 & 0040]. 
Koshimizu and Hatamura are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the member of Koshimizu to have a sheet shape or a film shape, as in Hatamura, because such a configuration is effective to reduce the 
Regarding claim 4:
	Modified Koshimizu teaches the elastic member (secondary focus ring, 480) is made of a material having plasma resistance (may be formed of a compliant material such as silicone rubber) [Hatamura - fig 6 & 0040]. 
Regarding claim 5:
	Koshimizu teaches the elastic member (480) is a single elastic member arranged in a circumferential direction (secondary focus ring) [fig 7 & 0065]. 
Regarding claim 6:
	Koshimizu teaches a substrate processing apparatus (see fig 1) having a placing table (see fig 7) [fig 1, 7 & 0065], wherein the placing table (see fig 7) comprises: an edge ring (outer focus ring, 36B) disposed to surround a substrate (wafer, W) [fig 7 & 0065]; an electrostatic chuck (electrostatic chuck, 38/45) having a first placing surface (top of 38) on which the substrate (wafer, W) is placed, a second placing surface (top of 45) on which the edge ring (36B) is placed, a first electrode (38B) placed at a position facing the substrate (W) and a second electrode (44) placed at a position facing the edge ring (36B) and separated from the first electrode (38B) [fig 7 & 0065-0068]; and a member (inner focus ring, 36A) placed at a position lower than the first placing surface (top of 38) within a gap between an inner circumferential surface of the edge ring and a side surface of the electrostatic chuck (gap between 36B and 38) between the first placing surface and the second placing surface (between top of 38 and top of 45) [fig 7 & 0065]. 

	Hatamura teaches an elastic member (secondary focus ring 480 may be formed of a compliant material such as silicone rubber) [fig 6 & 0040].
Koshimizu and Hatamura are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the member of Koshimizu with an elastic member, as in Hatamura, since it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].
Regarding claims 10-11:
	Modified Koshimizu teaches the elastic member (480) is placed lower than a bottom surface of a step portion of the edge ring (receiving surface, 464) [Hatamura – fig 6 & 0038]. 
Regarding claims 12-13:
	Koshimizu teaches the top surface of the member (top of 36A) is placed lower than a bottom surface of a step portion of the edge ring (bottom of 36B forming 74) [fig 7 & 0065]. 
	Koshimizu does not specifically disclose the elastic member contacts the edge ring.
	Hatamura teaches the elastic member (480) contacts the edge ring (460) [fig 6-7 & 0040].
Koshimizu and Hatamura are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the member of Koshimizu with the arrangement of 
It is noted that the claim limitations “has a function of positioning the edge ring” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
11.	Claims 3 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu et al (US 2008/0236749) in view of Hatamura et al (US 2007/0000614) as applied to claims 1-2, 4-6, and 10-13 above, and further in view of Nagaiwa et al (US 2002/0029745).
	The limitations of claims 1-2, 4-6, and 10-13 have been set forth above.
Regarding claims 3 and 7:
	Modified Koshimizu does not specifically teach the elastic member is made of a resin.
Nagaiwa teaches the elastic member (filler, 35A) is made of a resin (appropriate synthetic resin) [fig 6 & 0084]. 
Modified Koshimizu and Nagaiwa are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the elastic member of modified Koshimizu with the material 
Regarding claim 8:
	Modified Koshimizu teaches the elastic member (secondary focus ring, 480) is made of a material having plasma resistance (may be formed of a compliant material such as silicone rubber) [Hatamura - fig 6 & 0040]. 
Regarding claim 9:
	Koshimizu teaches the elastic member (480) is a single elastic member arranged in a circumferential direction (secondary focus ring) [fig 7 & 0065]. 

Response to Arguments
12.	Applicant's arguments, see Remarks, filed 07/20/2021, with respect to the rejection of claim(s) 1-11 under 35 USC 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishimoto et al (US 2005/0042881) teaches an elastic member placed at a position lower than the first placing surface [fig 6A].
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718